THIS OPTION HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THE OPTIONEE WILL NOT TRANSFER THIS OPTION OR THE UNDERLYING COMMON
SHARES UNLESS (I) THERE IS AN EFFECTIVE REGISTRATION COVERING SUCH OPTION OR
SUCH SHARES, AS THE CASE MAY BE, UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND APPLICABLE STATE SECURITIES LAWS, (II) AMERICAN EAGLE ENERGY INC. FIRST
RECEIVES A LETTER FROM AN ATTORNEY, ACCEPTABLE TO IT, STATING THAT, IN THE
OPINION OF THE ATTORNEY, THE PROPOSED TRANSFER IS EXEMPT FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND UNDER ALL APPLICABLE STATE
SECURITIES LAWS, OR (III) THE TRANSFER IS MADE PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into effective
as of the 21st day of February, 2012 (the “Effective Date”), by and between
American Eagle Energy Corporation, a Nevada corporation (“AMZG”), and Andrew
Calerich (the “Optionee”).

1. Recitals. Optionee is a member of the Board of Directors of AMZG. AMZG
desires to provide Optionee with the opportunity to obtain additional share
ownership in AMZG so that Optionee may have a significant proprietary interest
in the Corporation’s success. AMZG therefore hereby issues Optionee this
non-qualified option to purchase shares of its stock pursuant to the terms of,
and subject to the conditions set forth in, this Agreement.

2. Shares Subject to Option. As of the Effective Date, AMZG hereby grants to the
Optionee the option (“Option”) to purchase two hundred thousand (200,000) shares
of AMZG’s common stock (the “Optioned Shares”), at the price set forth in the
Paragraph of this Agreement entitled “Exercise Price” (the “Exercise Price”),
subject to the terms and conditions and within the period of time set forth in
this Agreement. This Option is intended to be a non-statutory, non-qualified
stock option which does not qualify as an “incentive stock option” under Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”).

3. Term. This Agreement and the Option granted hereunder shall expire at 6:00
p.m. Mountain Time on the fifth anniversary of the Effective Date. If all or any
portion of this Option is unexercised upon the expiration of this Agreement,
then, to that extent, this Option shall be deemed to have been forfeited and of
no further force or effect.

4. Vesting.

4.1 Vesting Schedule. Subject to the terms of the Subparagraph in this Agreement
entitled “Change in Control,” the Option granted hereunder shall vest as
follows: fifty percent (50%) of the Optioned Shares shall vest on February 21,
2013, and fifty percent (50%) of the Optioned Shares shall vest on February 21,
2014, in each event subject to the Optionee’s continued service as an employee
of, consultant to, or director of AMZG through such dates. From and after the
respective vesting dates and through the expiration hereof, the Option may be
fully and immediately exercisable in whole or in part at any time and from time
to time in respect of such Optioned Shares.

1

 



4.2 Change in Control. Notwithstanding the vesting schedule set forth in the
Subparagraph of this Agreement entitled “Vesting Schedule” immediately above, if
at any time prior to full vesting of all of the Optioned Shares and while
Optionee is performing services for AMZG a Change in Control (as that phrase is
defined below) in AMZG occurs, Optionee’s grant and right to exercise this
Option shall immediately and fully vest and this Option shall immediately be
exercisable as to one hundred percent (100%) of the Optioned Shares (or such
percentage of the Optioned Shares as may not then have been previously
purchased) on the date immediately preceding the consummation of such
transaction. For purposes of this Agreement, “Change of Control” shall mean the
occurrence of any of the following events: (i) the consummation of any
transaction after the Effective Date in which any person or entity or group of
related persons and\or entities becomes the beneficial owner, directly or
indirectly, of securities representing more than thirty percent (30%) of the
combined voting power of AMZG’s then outstanding voting securities, or (ii)
three or more directors, whose election or nomination for election is not
approved by a majority of the members of AMZG’s Board of Directors on the
Effective Date, are elected within any twelve month period to serve on its Board
of Directors, or (iii) any merger (other than a merger in which AMZG is the
survivor and there is no change of control pursuant to (i) or (ii) of this
sentence), reorganization, consolidation, liquidation, winding up or dissolution
of AMZG or the sale of all or substantially all of its assets.

5. Exercise Price. Subject to the provisions of the Paragraph in this Agreement
entitled “Vesting” and for adjustment in the manner provided below, the exercise
price for each Optioned Share shall be ninety-two cents ($0.92).

6. Method of Exercise. This Option shall be deemed to be exercised when written
notice identifying the number of Optioned Shares as to which this Option is then
being exercised has been provided to AMZG in accordance with the terms of this
Option and full payment for the Optioned Shares with respect to which the Option
is exercised has been received by AMZG. Upon the exercise of this Option in
whole or in part and payment of the Exercise Price in the manner provided by
this Agreement, AMZG shall, as soon thereafter as practicable, deliver to the
Optionee a certificate or certificates for the shares purchased. The Exercise
Price for the Optioned Shares to be purchased upon the exercise of the Option
may be paid (i) in cash or cash equivalents, (ii) by delivery (by either actual
delivery or attestation) of AMZG shares of its common stock already owned by the
Optionee, having a Fair Market Value, defined below, on the date of exercise
less than (with the balance paid in cash or cash equivalents) or equal to the
aggregate Exercise Price for the purchased shares, (iii) to the extent permitted
by law, by a “cashless exercise” procedure approved by AMZG in the exercise of
its reasonable discretion, or (iv) by a combination of the foregoing methods.
The term “Fair Market Value” for shares of AMZG’s common stock on any particular
date shall mean the last reported sale price of the common stock on the
principal market on which the common stock trades on such date or, if no trades
of common stock are made or reported on such date, then on the next preceding
date on which the common stock traded. If AMZG’s common stock ceases to be
traded on any market, the Optionee and the Board of Directors of AMZG shall
mutually agree upon an alternative method of determining the Fair Market Value
for shares of AMZG’s common stock.

7. Withholding. AMZG may, in its discretion, require that the Optionee pay to it
at or after the time of the exercise of any portion of this Option any such
additional amount as AMZG deems necessary, in the exercise of its reasonable
discretion, to satisfy its liability to withhold federal, state, or local income
tax or any other tax incurred by reason of the exercise of this Option. The
Optionee may satisfy this requirement by (i) tendering to AMZG shares of AMZG’s
common stock already owned by the Optionee, which, in the case of shares of
common stock purchased by the Optionee pursuant to the exercise of an option
granted by AMZG, have been held by the Optionee for at least six months
following the date of such purchase or (ii) by electing to have AMZG withhold
from delivery Optioned Shares, provided that, in either case, such shares have a
Fair Market Value equal to the minimum amount of tax required to be withheld.
Such shares shall be valued on the date as of which the amount of tax to be
withheld is determined. Fractional share amounts shall be settled in cash. Such
election may be made with respect to all or any portion of the Optioned Shares
to be delivered pursuant to exercise of this Option.



2

 

 

8. Adjustment of Optioned Shares. In the event that there is any stock dividend,
stock split, reverse stock split, combination, reclassification, reorganization,
recapitalization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of common stock or other securities of AMZG, issuance of
warrants or other rights to purchase common stock or other securities of AMZG,
or other similar corporate transaction or events that affect the common stock of
AMZG such that an adjustment is necessary to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available pursuant to
this Option, then the number of unexercised Optioned Shares subject to this
Option and the exercise price per share of such Optioned Shares shall be
proportionately adjusted.

9. Option Non-Transferable. This Option shall not be transferable other than by
will or the laws of descent and distribution and this Option shall be
exercisable during the Optionee’s lifetime only by the Optionee or her guardian
or legal representative. Any purported assignment of this Option, or of any
right or privilege conferred hereunder, contrary to the provisions hereof shall
be null and void.

10. Laws and Regulations. No shares of common stock shall be issued under this
Option unless and until all legal requirements applicable to the issuance of
such shares have been complied with to the satisfaction of AMZG in the exercise
of its reasonable discretion.

11. Rights in Stock Before Issuance and Delivery. The Optionee shall not be
entitled to the privileges of stock ownership in respect of any shares issuable
upon exercise of this Option, unless and until such shares have been issued to
the Optionee by AMZG. Except as provided in this Agreement, no adjustment shall
be made in the number of shares of common stock issued to the Optionee or in any
other rights of the Optionee upon exercise of this Option by reason of any
dividend (other than a stock dividend), distribution, or other right granted to
AMZG’s stockholders for which the record date is prior to the date of exercise
of this Option.

12. Tax Consequences.

12.1 Section 409A. This Option is intended to meet the requirements of Internal
Revenue Code Section 409A and the Treasury Regulations promulgated thereunder.
If the Option contained in this Agreement is determined to be taxable to the
Optionee and/or to AMZG, then AMZG, after consultation with the Optionee, shall
have the authority to adopt, prospectively or retroactively, such amendments to
this Agreement that AMZG determines in its reasonable discretion to be
appropriate to: (i) exempt the transactions contemplated under this Agreement
from Section 409A; (ii) make this Agreement comply with the requirements of
Section 409A; or (iii) avoid more generally the adverse tax consequences of
Section 409A as it applies to this Agreement.



3

 

 

12.2 Other Tax Consequences. Except as otherwise provided in this Agreement, the
Optionee acknowledges that AMZG has not made any representations or warranties
to the Optionee with respect to the tax consequences related to the transactions
contemplated in this Agreement, and the Optionee is in no manner relying on AMZG
or its representatives for an assessment of such tax consequences. The Optionee
acknowledges that (i) there may be adverse tax consequences upon acquisition or
disposition of this Option or the Shares subject to this Option, (ii) AMZG has
no responsibility to the Optionee to ensure any particular tax result, and (iii)
Optionee should consult her own tax advisor prior to the acquisition, exercise,
or disposition of this Option and the underlying Shares with regard the
particular tax treatment of this Option as it relates to the Optionee.

13. Miscellaneous.

13.1 Agreement Binding. This Agreement shall be binding upon the parties, their
legal representatives, and permitted successors and assigns.

13.2 Entire Agreement. This Agreement supersedes any statements,
representations, or agreements of AMZG with respect to the grant of the Option
made herein and any related rights set forth herein and affecting the grant of
this Option and the Optionee hereby waives any rights or claims related to any
such statements, representations, or agreements. Except to the extent
specifically set forth herein, this Agreement does not supersede or amend any
existing agreement, between the Optionee and AMZG. No addition to or
modification of any provision of this Agreement shall be binding upon the
Optionee or AMZG unless made in writing and signed by both the Optionee and
AMZG.

13.3 Notice. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered to and
received personally by the recipient, (b) when sent to and received by the
recipient by facsimile (receipt electronically confirmed by sender’s facsimile
machine) if during normal business hours of the recipient, otherwise on the next
business day, (c) one business day after the date when sent to the recipient by
reputable express overnight courier service (charges prepaid) and delivery
confirmed, or (d) three business days after the date when mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid and such receipt is confirmed. Such notices, demands and other
communications shall be sent to the parties at the addresses indicated below or
to such other address as a party may direct on written notice given pursuant to
the terms of this Sub-paragraph:

If to the Optionee:   Andrew Calerich     1555 West 141st Way     Westminster,
Colorado 80023     Fax:  N/A       If to AMZG:   American Eagle Energy
Corporation     2549 West Main Street, Suite 202     Littleton, Colorado 80120  
  Fax:  303-798-5767     Attn:  Bradley Colby, Chief Executive Officer





4

 



13.4 Non-Waiver. No delay or failure by either party to exercise any right under
this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right, unless otherwise expressly
provided herein.

13.5 Governing Law; Jurisdiction; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado, exclusive of the
conflict of law provisions thereof. The parties agree that the District Court of
the County of Arapahoe, State of Colorado shall have exclusive jurisdiction,
including in personam jurisdiction, and shall be the exclusive venue for any and
all controversies and claims arising out of or relating to this Agreement or a
breach thereof, except as otherwise jointly agreed upon by the parties.

13.6 Attorneys’ Fees. If any party shall commence any action or proceeding
against another party in order to enforce the provisions hereof, or to recover
damages as the result of alleged breach of any of the provisions hereof, the
prevailing party therein shall be entitled to recover all reasonable costs
incurred in connection therewith, including, but not limited to, reasonable
attorney’s fees.

13.7 Gender and Number. As used herein, the masculine gender shall include the
feminine and neuter genders, and the singular shall include the plural, and vice
versa, where the context requires.

13.8 Caption. All captions, titles, headings, and divisions hereof are for
purposes of convenience and reference only and shall not be construed to limit
or affect the interpretation of this Agreement.

13.9 Counterparts and Electronic Signatures. For the convenience of the parties,
any number of counterparts of this Agreement may be executed by any one or more
parties hereto, and each such executed counterpart shall be, and shall be deemed
to be, an original, but all of which shall constitute, and shall be deemed to
constitute, in the aggregate but one and the same instrument. This Agreement may
be circulated for signature through electronic transmission, including, without
limitation, facsimile and email, and all signatures so obtained and transmitted
shall be deemed for all purposes under this Agreement to be original signatures
until such time, if ever, as original counterparts are exchanged by the parties.

IN WITNESS WHEREOF, AMZG has executed this Agreement as of the day and year
first above written.



AMERICAN EAGLE ENERGY CORPORATION     By:       Bradley Colby, Chief Executive
Officer        

Andrew Calerich





5



